NUMBER 13-14-00086-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SMITA CHAKRAVARTHY,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 93rd District Court
                          of Hidalgo County, Texas.



                                         ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is currently before the Court on appellant's motion to supplement the

clerk’s record and fourth motion for extension to file the brief. The clerk’s record was filed

on June 4, 2014, and appellant’s brief was originally due to be filed thirty days thereafter.

See Tex. R. App. P. 38.6(a). This Court granted counsel’s first request for a 51 day

extension of time to file the brief. Counsel filed a second motion for extension of time to
file the brief requesting an additional 120 days. This Court granted in part and denied in

part appellant’s second motion for extension of time to file the brief and ordered counsel

to file the brief on or before November 4, 2014.          Appellant filed a third motion for

extension of time requesting an additional 60 days to file the brief. This Court granted in

part and denied in part appellant’s third motion for extension of time to file the brief and

ordered counsel to file the brief on or before December 22, 2014. The order informed

counsel that if the brief was not filed, the Court would abate and remand this matter to the

trial court with instructions to appoint new counsel.

       On December 23, 2014, counsel filed a motion to supplement the clerk’s record

informing this Court that certain items are missing from the clerk’s record, specifically four

separate sets of jury instructions. On December 30, 2014, a supplemental clerk’s record

was filed containing the four separate sets of jury instructions. Accordingly, appellant’s

motion to supplement the clerk’s record is DISMISSED AS MOOT.

       Appellant’s fourth motion for extension of time requests 30 days after the filing of

the supplemental record to file the brief.         The Court, having fully examined and

considered appellant's fourth motion for extension of time to file the brief and the

extensions previously granted in this cause, is of the opinion that, in the interest of justice,

appellant's fourth motion for extension of time to file the brief should be granted with order.

The Court GRANTS appellant's fourth motion for extension of time. The Honorable

Victoria Guerra, counsel for appellant, is hereby ORDERED to file the appellate brief with

this Court on or before January 29, 2015. If counsel fails to file the brief within the

foregoing specified period of time, the Court will act appropriately to ensure that




                                               2
appellant's rights are protected. TEX. R. APP. P. 38.8(b)(4). Specifically, the Court will

abate and remand this matter to the trial court with instructions to appoint new counsel.

       IT IS SO ORDERED.

                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of January, 2015.




                                            3